                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION


      ALBERT V. COX,                                    Civil Action No. 7:19-cv-00653
          Plaintiff,
                                                        MEMORANDUM OPINION
      v.
                                                        By: Glen E. Conrad
'.    MIDDLE RIVER REGIONAL JAIL, et al,                Senior United States District Judge
I

          Defendant(s),



             Plaintiff, proceeding prose, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

     By order entered October 1, 2019, the court directed plaintiff to submit within 20 days fro~ the

     date of the order the consent to withholding of fees form in order to complete an application to ·

     proceed in forma pauperis pursuant to 28 U.SC. §1915(b), which would allow plaintiff to pay the

     $350.00 filing fee in installment. Plaintiff was advised that a failure to comply would result in

     dismissal of this action without prejudice.

             More than 20 days have elapsed, and plaintiff has failed to comply with the described

     conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

     from the active ,docket of the court. Plaintiff may refile the claims in a separate action once

     plaintiff is prepared to comply with the noted conditions.

             The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

     Order to plaintiff.

             ENTER: This    J~14 day of October, 2019.



                                                           Senior United States District Judge
